          Case 1:16-cv-04511-KPF Document 26 Filed 04/12/19 Page 1 of 2


                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                       NEW YORK REGIONAL OFFICE
                                           BROOKFIELD PLACE
                                        200 VESEY STREET, STE. 400
                                        NEW YORK, NY 10281-1022

                                                                     ALEXANDER M. VASILESCU
                                                                     REGIONAL TRIAL COUNSEL
                                                                     212-336-0178
                                                                     vasilsescua@sec.gov



                                              April 12, 2019

VIA ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     SEC v. Christopher Plaford, 16 Civ. 4511 (KPF)

Dear Judge Failla:

        Pursuant to the Court’s January 25, 2019 Order, the parties have conferred as to the status
of the above-referenced matter and hereby respectfully submit this status report.

        The United States Attorney’s Office for the Southern District of New York moved for a
stay in this action. The Court extended the stay on July 25, 2018 and ordered the parties to file
another status report within six months. By letter dated January 25, 2019, the parties advised the
Court that Defendant Christopher Plaford was scheduled to be sentenced in the criminal case on
February 20, 2019 and asked for a status report to be scheduled within sixty days. By Order
dated January 25, 2019, the Court directed the parties to submit a status updated by March 26,
2019. On February 20, 2019, Plaford was sentenced in the parallel criminal case to time served
and financial relief totaling $7,311.96. Today, the parties were informed by the Court that the
parties had not submitted a status report by March 26, 2019. Counsels for the parties apologize
to the Court for missing that deadline. Counsels for the parties have conferred and are working
to resolve this action in light of the conclusion of the parallel criminal case.

        Accordingly, the parties seek the Court’s permission to provide the Court with another
status report within thirty days at or before which time either the parties will be able to either
report that the parties have reached a settlement in principal (which the SEC staff will then need
         Case 1:16-cv-04511-KPF Document 26 Filed 04/12/19 Page 2 of 2



to obtain authorization from the Commission and, if given to the SEC staff, then submission to
the Court for approval) or that that parties will go forth and litigate this matter.

                                            Respectfully submitted,



                                            Alexander M. Vasilescu

cc:    David Smith, Esq., Counsel to Christopher Plaford (via email)




                                               2
